Citation Nr: 1438402	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  10-42 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for carpal tunnel syndrome.

2. Entitlement to service connection for carpal tunnel syndrome.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to January 2000.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The issue of entitlement to service connection for carpal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An October 2006 rating decision denied a claim to reopen a previously denied claim seeking service connection for carpal tunnel syndrome, no new and material evidence was submitted within the appeal period, and the decision was not appealed.
 
2. Evidence received since the October 2006 rating decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection carpal tunnel syndrome. 


CONCLUSIONS OF LAW

1. The October 2006 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
 
2. Evidence submitted to reopen the claim of entitlement to service connection for carpal tunnel syndrome is both new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims. See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II. New and Material Evidence

A September 2002 rating decision denied a claim of entitlement to service connection for carpal tunnel syndrome.  Additional evidence was received, and the claim was again denied in a September 2003 rating decision on the bases that the disability was not shown in service and the evidence did not link the carpal tunnel syndrome to service or to the Veteran's service-connected disability of the cervical spine.  The Veteran filed a timely notice of disagreement with this decision, and a statement of the case was issued in January 2005.  She did not perfect the appeal.  In July 2006, she filed a claim to reopen that was denied in an October 2006 rating decision.  The Veteran did not appeal this decision, and no new and material evidence was received within one year of this decision.  Therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013), see also 38 C.F.R. § 3.156(b) ; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In February 2010, the Veteran submitted a statement in which she indicated that she had served as a barber during service and that these duties caused injury to her wrist.  This statement constitutes new and material evidence in that it was not of record prior to the October 2006 denial.  It is material in that it goes to an unestablished fact necessary to support the claim, that is, an injury in service. Thus, the Board determines that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for carpal tunnel syndrome has been received.  Therefore, the claim to reopen the claim for service connection for carpal tunnel syndrome is granted.


After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


ORDER

New and material evidence having been received, the claim for service connection for carpal tunnel syndrome is reopened, and to that extent, the appeal is granted.


REMAND

Regrettably, the Board determines that a remand of the service connection claim is necessary.  The Veteran was afforded a VA examination in June 2010 after which the examiner opined that that the carpal tunnel syndrome is not related to the incident of numbness, tingling and weakness of hands and her duties as noted in military service, which is in line with the previous assessments of the various military physicians as well as the VA neurologist and orthopedic surgeon that the said complaints can be attributed only to the cervical spine problem and the ensuing cervical radiculopathy.  The Board is unclear whether the examiner is saying that the Veteran's carpal tunnel syndrome is, in fact, a manifestation of cervical radiculopathy or if the carpal tunnel syndrome is secondary to the service-connected cervical spine disability.  Therefore, the Board remands the appeal for clarification of the opinion.

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to the June 2010 VA examiner, or to another equally qualified examiner, and ask for a clarification of the June 2010 opinion with respect to a relationship between the Veteran's carpal tunnel syndrome and her service or service-connected disability.  The examination report should reflect that review of the claims file occurred. Upon a review of the record, the examiner should respond to the following: 

a. Does the Veteran have carpal tunnel syndrome or are her symptoms manifestations of another neurological disability?

b. Is it at least as likely as not (50 percent probability or greater) that the Veterans carpal tunnel syndrome began in service, or is otherwise related to service?

c. Is it at least as likely as not (50 percent probability or greater) that the Veterans carpal tunnel syndrome was caused or aggravated by her service-connected cervical spine disability and/or upper extremity radiculopathy? 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

 A complete rationale for any opinion offered should be provided. 

If the addendum opinion cannot be provided without another clinical examination of the Veteran, such examination should be scheduled.

2. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and her representative, if any, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


